                                     r 'EDERAL DEFENDERS OF NY                          212 571 0392         P.002


Federal Defenders                                                                                      Southern District
                                                                         52 Duane Street-10th Flooz~ New York, NY 10007
OF NEW YORK, INC.                                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                     Sowkm Di.~ of New York
David E. Pallon                                                                                          J111u1ifer L. Brow11
Execuciue Director                                                                                       AltOl"lley•in~
and Affornev-in-Cl,id

                                                                         December 26, 2019
         BYECF
         The Honorable Colleen McMahon
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE:         United States v. Anthony Cary
                     08 Cr. 269 (CM)

         Dear Judge McMahon:

                 I write to respectfully request that the Court pennit Mr. Anthony Cary to travel with his spouse,
         Nona Bishop, on a four day cruise. Mr. Cary's wife surprised him with a Carnival cruise for the
         holidays on Christmas day. Mr. Cary has been under the Court's supervision for over three years. He
         has previously travelled domestically without issue with the permission of the Probation Department.
         He now seeks pennission to participate in a 4 day cruise, from Monday, December 30 to Friday,
         January 30, 2020. Exhibit A. This cruise will include travel to Miami, FL, Key West, FL, and Cozumel,
         Mexico. Had Mr. Cary been aware of his wife's plan to surprise him with a cruise, he would have
         requested pennission in advance. Mr. Cary's probation officer, Vondra Jackson, has already approved
         his travel to Miami, FL. However, because the travel involves an international stop and travel on
         international waters, his probation officer is not authorized to give permission at this time for the
         remainder of the cruise without the Court's approval. Ms. Jackson does not, however, object to Mr.
         Cary going on the cruise as scheduled.

                     Thank you for your consideration of this request.

                                                                           Respectfully submitted,

                                                                              Isl
                                                                           Zawadi Baharanyi
                                                                           Assistant Federal Defender
                                                                           (212) 417-8735

                                                    SO ORDERED:

                                                             k_Jt_}y~
                                                    HONORABLE COLLEEN MCMAHON
                                                    United States District Judge

         cc: Probation Officer Zondra Jackson (by Email)
